DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
 
Claims 1 and 3-20 are pending.
Claims 1, 3-5, 13, 16 and 20 are amended.
This office action is in response of the Applicant’s arguments and remarks filed 03/28/2022.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Serval does not disclose a remote processing system, configured to receive and process other raw motion data from a plurality of other trackers that is communicated by a plurality of other relay devices that do not receive the raw motion data from the tracker, and to identify the quadrant coverage associated with the tracker and quadrant coverage associated with each one of the plurality of other trackers to generate brushing data that is further processed to determine brushing adequacy based on predetermined criteria. Examiner respectfully disagrees. First of all, Dykes in view of Ortins clearly teaches the same concept as presented by the Applicant and within the same field of endeavor, Ortins discloses the toothbrushing monitoring system comprising: the a remote processing system to receive and process other raw motion data from a plurality of other trackers (fig 1:15, par[0049], [0050]), wherein the personal care system 10 is comprises one or more personal care products 15 technically equivalent to a plurality of toothbrush trackers, connected by one or more data links 17 with a display 20 for providing a variety of information, including but not limited to displaying visual information and/or transmitting (i.e., playing via speakers) audio information relating to personal care information, personal care information related to the one or more personal care products 15, personal hygiene. As used herein, the term "personal care products" refers to any implement, device, tool, applicator, product package, and/or product composition which can be utilized for improving and/or altering personal cleanliness, personal hygiene, personal appearance, and/or personal health or well-being. Non-limiting suitable examples include manual toothbrushes, powered toothbrushes (fig 1:15, par[0049], [0050]). Further, Ortins discloses the feature of communicating by a plurality of other relay devices that do not receive the raw motion data from the tracker (fig 12:45, par[0052], [0055], [0120]), in which the Multiple displays technically equivalent to relays that communicate data from the toothbrushes to the server 161, wherein the Multiple displays herein relay devices can also be provided, perhaps as part of both the personal care product and/or as a stand-alone display. While the display 20 can be provided as a small portable display for displaying information, in some embodiments, the display 20 can be multi-function display that may have multiple uses and receive input from sources other than the personal care system 10. A plurality of displays 20 might be used by more than one family member who uses one or more personal care products herein toothbrushes (fig 12:45, par[0052], [0055], [0120]). The oral care system 30 (including the toothbrush 35 and/or the display 45) can communicate with the network 161 by a data link 163, which can be a wireless or a signal line. Suitable network clients 165 may include personal computers, laptops, workstations, disconnectable mobile computers, mainframes, information appliances, personal digital assistants, and other handheld and/or embedded processing systems), and to identify the quadrant coverage associated with the tracker (fig 4:78&80; par[0089], [0091]), in which other processors in the system 100 (e.g., processors in the mobile phone or servers), may calculate the confidence interval or other value indicating the likelihood the toothbrush is brushing a specific section of the user's mouth, but determine the likelihood the strokes correlate or relate to the calibration data in those sections. In order to acquire a reference position, the user may be instructed to initiate brushing at an identical position of the mouth. That way, the data starts at a known position and can use that as a reference point to relate the rest of the data using statistical analysis. Other system processors (e.g. processors in the smartphone, servers, or other components) may process the statistical data and determine that the brush is brushing a certain section of the mouth if the statistical analysis shows with great than 95%, 85%, 80% or other suitable certainty that the brush is within the section of the mouth. In some embodiments, the specificity or sensitivity of the brushing statically analysis may be modified to match a specific user's variance. This analysis may include an output 80 that allows the controller 13 or other processors to determine which brush strokes were in each section of the mouth or tooth set, and therefore how much time a user spend brushing each quadrant, half or tooth) (fig 4:78&80; par[0089], [0091]). Furthermore, Ortins discloses the quadrant coverage associated with each one of the plurality of other trackers (par[0055], [0084], [0087], [0105]). Wherein the base 40 can be configured to receive a plurality of electric toothbrushes, or other oral care products such as manual toothbrushes, accessories for the electric toothbrush 35 (such as a plurality of heads or other attachments), and/or other personal care products. The same display, or a plurality of displays herein relay devices might be used by more than one family member who uses one or more personal care products, the display 45 might display an image 105 representing one or more quadrants of the dentition. Ortins discloses as seen in FIG. 7, quadrants 110, 115, 120, and 125 can be displayed which represent the four quadrants of the maxillary and mandibular arches of the dentition of the oral cavity. In one embodiment, each of the quadrants may successively blink and/or change color to indicate when it is time to move onto the next quadrant (par[0055], [0084], [0087], [0105]). Ortins discloses a count-up or count-down timer 130 can also be included, wherein the display 45 displays the amount of time remaining in a brushing cycle) to generate brushing data that is further processed to determine brushing adequacy based on predetermined criteria (fig 4:80, par[0094], [0095]), wherein instantaneous feedback may be provided to the user 80 during brushing, that includes indications by audio or visual means that indicate how much time is left, whether to brush harder or softer, whether certain quadrants have been sufficiently brushed, and when brushing is completed. For example, a red light or stop sound may be produced through the speaker 50 to indicate the brushing is completed (fig 4:80, par[0094], [0095]).
Therefore, Examiner maintains his rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 1, 2A-B, 3, 4A-B and 13 fail to have proper labels for all the rectangular and circular boxes such as components: 100, 102, 102A, 103, 104A, 104, 1104B, 105, 99 and 109 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the other raw motion data" in lines 5-6. It is unclear and indefinite to which other raw motion data is referring to? Is it the other raw motion data that is received and processed from a plurality of other trackers as in claim 1? Or is it the other raw motion data that is forwarded by the other relay devices?.
Claim 3 recites the limitation "the plurality of other trackers" in lines 5-6. It is unclear and indefinite to which plurality of other trackers is referring to? Is it the plurality of other trackers that receives and processes the other motion data as in claim 1? Or is it the plurality of other trackers that forward the other raw motion data as in claim 3?.
Claim 4 is rejected as stated above because due to their dependency from claim 3. Claim 4 is also indefinite.
Claim 4 recites the limitation "the other raw motion data" in lines 2-3. It is unclear and indefinite to which other raw motion data is referring to? Is it the other raw motion data that is received and processed from a plurality of other trackers as in claim 1? Or is it the other raw motion data that is forwarded by the other relay devices?.
Claim 4 recites the limitation "the plurality of other trackers" in line 3. It is unclear and indefinite to which plurality of other trackers is referring to? Is it the plurality of other trackers that receives and processes the other motion data as in claim 1? Or is it the plurality of other trackers that forward the other raw motion data as in claim 3?.
Claim 13 recites the limitation "raw motion data from other toothbrushes" in line 12. It is unclear and indefinite to which other toothbrushes are referring to? Is it the same other toothbrushes that are associated with the other transceivers? Or is it a different and new other toothbrushes? Since earlier it is said that the other toothbrush data is “other raw motion data.” .
Claims 14-19 are rejected as stated above because due to their dependency from claim 13. Claims 14-19 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes et al. (US2015/0127371A1) hereafter Dykes, in view of Serval et al. (US2016/0143718A1) hereafter Serval, and further in view of Ortins et al. (US2010/0281636A1) hereafter Ortins.
Regarding claim 1, Dykes discloses a toothbrushing monitoring system, comprising:
a tracker configured to be mounted to a toothbrush (fig 1, par[0014], [0015]: A connected activity tracker is used to capture the movement of an oral health implement or the presence of its user, thus capturing the activity of the oral health implement. the connected activity tracker is attached to an oral health implement that is a toothbrush such that the connected activity tracker moves with the oral health implement and has the same relative motion) and comprising at least one motion sensor configured to generate raw motion data in response to detection of motion of the toothbrush (par[0014], [0027], [0028]: A connected activity tracker is used to capture the movement of an oral health implement technically the raw motion data in response to detection of motion of the toothbrush. The connected activity tracker further comprises an activity sensor technically equivalent to a motion sensor. The activity sensor is at least one accelerometer, wherein the activity sensor measures the acceleration of the inertial reference frame relative to itself) and at least one transceiver (par[0026]: The connected activity tracker further comprises a transceiver that is configured to transmit and receive data), at least one transceiver configured to output the raw motion data generated by the at least one motion sensor (par[0026], [0030], [0042], [0043]: The connected activity tracker further comprises a transceiver that is configured to transmit and receive data. The data is packaged as at least one signal and transmitted to another medium).
Dykes does not explicitly disclose the toothbrushing monitoring system, comprising: at least one motion sensor without analyzing the raw motion data to identify quadrant coverage associated with the tracker; at least one relay device configured to wirelessly receive the raw motion data from the tracker and communicate the raw motion data over a network without analyzing the raw motion data to identify the quadrant coverage associated with the tracker, and a remote processing system, separate from the tracker and the relay device, configured to receive and process the raw motion data transmitted over the network and to receive and process other raw motion data from a plurality of other trackers that is communicated by a plurality of other relay devices that do not receive the raw motion data from the tracker, and to identify the quadrant coverage associated with the tracker and quadrant coverage associated with each one of the plurality of other trackers to generate brushing data that is further processed to determine brushing adequacy based on predetermined criteria.
Serval discloses a toothbrushing monitoring system, comprising:
a tracker configured to be in a toothbrush (fig 2:11, par[0049]: “As the Applicant cites in the specification par[0052] that the tracker can be imbedded in the toothbrush”. the toothbrush 1 may include a pressure sensor 10 and at least one motion sensor 11. The pressure sensor 10 detects force applied on the brushing side of the toothbrush 1 when a user applies the bristles to their teeth. A motion sensor 11 may be provided for detecting motion on any or all three of the orthogonal axes of the toothbrush 1, or a motion sensor may be able to detect accelerations or other motion characteristics in all three axes) and comprising at least one motion sensor configured to generate raw motion data in response to detection of motion of the toothbrush (fig 2:11, par[0049]: the toothbrush 1 may include a at least one motion sensor 11. A motion sensor 11 may be provided for detecting motion on any or all three of the orthogonal axes of the toothbrush 1, or a motion sensor may be able to detect accelerations or other motion characteristics in all three axes) and at least one transceiver configured to output the raw motion data generated by the at least one motion sensor without analyzing the raw motion data to identify quadrant coverage associated with the tracker (fig 2:16, par[0050], [0089], [0091]: the toothbrush interfacing circuit 16 allows information exchanges between the toothbrush 1 and the base station 2 when the radio link 31 is established (and/or connectors of the tooth brush and of the base station are mated together). Other system processors (e.g. processors in the smartphone, servers, or other components) may process the statistical data and determine that the brush is brushing a certain section of the mouth if the statistical analysis shows with great than 95%, 85%, 80% or other suitable certainty that the brush is within the section of the mouth. In some embodiments, the specificity or sensitivity of the brushing statically analysis may be modified to match a specific user's variance. This analysis may include an output 80 that allows other processors to determine which brush strokes were in each section of the mouth or tooth set, and therefore how much time a user spend brushing each quadrant, half or tooth, or other logical division of the mouth and how those times compare to recommended regimes);
at least one relay device configured to wirelessly receive the raw motion data from the tracker and communicate the raw motion data over a network without analyzing the raw motion data to identify the quadrant coverage associated with the tracker (fig 2:30, par[0011], [0047], [0089], [0091]: the toothbrush may include at least a pressure sensor and at least one acceleration sensor. In some embodiments, the processed signals from the sensors are transferred to the server via a network through the base station. Additionally, processed signals from the sensors are transferred to the server via a network through the mobile device. Other system processors (e.g. processors in the smartphone, servers, or other components) may process the statistical data and determine that the brush is brushing a certain section of the mouth if the statistical analysis shows with great than 95%, 85%, 80% or other suitable certainty that the brush is within the section of the mouth. In some embodiments, the specificity or sensitivity of the brushing statically analysis may be modified to match a specific user's variance. This analysis may include an output 80 that allows other processors to determine which brush strokes were in each section of the mouth or tooth set, and therefore how much time a user spend brushing each quadrant, half or tooth, or other logical division of the mouth and how those times compare to recommended regimes ), and
a remote processing system (fig 2:4, par[0048]: A server 4 is connected to the network 3 by any suitable means. Server 4 is defined broadly to include computing devices capable of storing and computational operations for example on the “cloud” in a computing network. The server 4 may include storage devices, for instance memory, hard disk drives, flash memory, or other storage devices and includes computational means under the control of a program), separate from the tracker and the relay device, configured to receive and process the raw motion data transmitted over the network (par[0055]: The program of the computational means of the server 4 allows storage of signals received from the toothbrush 1. Additionally the server 4 may analyze the data from the sensors to produce feedback and motivational data regarding the user's performance in brushing their teeth. These results may be accessible to the user on an internet page hosted by the server 4 or transferred to another webserver for hosting).
One of ordinary skill in the art would be aware of the Dykes and Serval references since both pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement the relay device as disclosed by serval to gain the functionality of providing a simple, safety and effective operation by allowing the control of a network system remotely and combining lower cost with higher value and performance by offering essential functions in space-saving housing.
Dykes in view of Serval does not explicitly disclose the toothbrushing monitoring system comprising: a remote processing system to receive and process other raw motion data from a plurality of other trackers that is communicated by a plurality of other relay devices that do not receive the raw motion data from the tracker, and to identify the quadrant coverage associated with the tracker and quadrant coverage associated with each one of the plurality of other trackers to generate brushing data that is further processed to determine brushing adequacy based on predetermined criteria.
Ortins discloses the toothbrushing monitoring system comprising: the a remote processing system to receive and process other raw motion data from a plurality of other trackers (fig 1:15, par[0049], [0050]: a personal care system 10 comprises one or more personal care products 15 technically equivalent to a plurality of toothbrush trackers, connected by one or more data links 17 with a display 20 for providing a variety of information, including but not limited to displaying visual information and/or transmitting (i.e., playing via speakers) audio information relating to personal care information, personal care information related to the one or more personal care products 15, personal hygiene. As used herein, the term "personal care products" refers to any implement, device, tool, applicator, product package, and/or product composition which can be utilized for improving and/or altering personal cleanliness, personal hygiene, personal appearance, and/or personal health or well-being. Non-limiting suitable examples include manual toothbrushes, powered toothbrushes) that is communicated by a plurality of other relay devices that do not receive the raw motion data from the tracker (fig 12:45, par[0052], [0055], [0120]: Multiple displays technically equivalent to relays that communicate data from the toothbrushes to the server 161, wherein the Multiple displays can also be provided, perhaps as part of both the personal care product and/or as a stand-alone display. While the display 20 can be provided as a small portable display for displaying information, in some embodiments, the display 20 can be multi-function display that may have multiple uses and receive input from sources other than the personal care system 10. A plurality of displays might be used by more than one family member who uses one or more personal care products. The oral care system 30 (including the toothbrush 35 and/or the display 45) can communicate with the network 161 by a data link 163, which can be a wireless or a signal line. Suitable network clients 165 may include personal computers, laptops, workstations, disconnectable mobile computers, mainframes, information appliances, personal digital assistants, and other handheld and/or embedded processing systems), and to identify the quadrant coverage associated with the tracker (fig 4:78&80; par[0089], [0091]: other processors in the system 100 (e.g., processors in the mobile phone or servers), may calculate the confidence interval or other value indicating the likelihood the toothbrush is brushing a specific section of the user's mouth, but determine the likelihood the strokes correlate or relate to the calibration data in those sections. In order to acquire a reference position, the user may be instructed to initiate brushing at an identical position of the mouth. That way, the data starts at a known position and can use that as a reference point to relate the rest of the data using statistical analysis. Other system processors (e.g. processors in the smartphone, servers, or other components) may process the statistical data and determine that the brush is brushing a certain section of the mouth if the statistical analysis shows with great than 95%, 85%, 80% or other suitable certainty that the brush is within the section of the mouth. In some embodiments, the specificity or sensitivity of the brushing statically analysis may be modified to match a specific user's variance. This analysis may include an output 80 that allows the controller 13 or other processors to determine which brush strokes were in each section of the mouth or tooth set, and therefore how much time a user spend brushing each quadrant, half or tooth) and quadrant coverage associated with each one of the plurality of other trackers (par[0055], [0084], [0087], [0105]: The base 40 can be configured to receive a plurality of electric toothbrushes, or other oral care products such as manual toothbrushes, accessories for the electric toothbrush 35 (such as a plurality of heads or other attachments), and/or other personal care products. The same display, or a plurality of displays might be used by more than one family member who uses one or more personal care products the display 45 might display an image 105 representing one or more quadrants of the dentition. As seen in FIG. 7, quadrants 110, 115, 120, and 125 can be displayed which represent the four quadrants of the maxillary and mandibular arches of the dentition of the oral cavity. In one embodiment, each of the quadrants may successively blink and/or change color to indicate when it is time to move onto the next quadrant. A count-up or count-down timer 130 can also be included, wherein the display 45 displays the amount of time remaining in a brushing cycle) to generate brushing data that is further processed to determine brushing adequacy based on predetermined criteria (fig 4:80, par[0094], [0095]: instantaneous feedback may be provided to the user 80 during brushing, that includes indications by audio or visual means that indicate how much time is left, whether to brush harder or softer, whether certain quadrants have been sufficiently brushed, and when brushing is completed. For example, a red light or stop sound may be produced through the speaker 50 to indicate the brushing is completed).
One of ordinary skill in the art would be aware of the Dykes, Serval and Ortins references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement the brushing data activity feature as disclosed by Ortins to gain the functionality of providing a much better incentive to conform to recommend brushing regimens, determining how much time is spent brushing each quadrant, how many strokes, and performing other evaluations of the brushing, indicating that a user brushed too much in certain areas or did not use the correct stroke patterns generally or in specific sections of the user's mouthing.

Regarding claim 5, Dykes in view of Serval and Ortins discloses the toothbrushing monitoring system of claim 1 wherein the at least one relay device is configured to perform, on the raw motion data, one or more of: data compression, de-compression, encryption, decryption, digital signature, authentication, hashing, and message digest (Serval par[0085]: This may be calculated by initially calculating a reference coordinate one the toothbrush 1 detects motion, and recording the relative movement with respect to the initial coordinate(s) to determine a signature of the brushing.  This may be performed by calculating the movement of the head 42 by calculating the changes in orientation of the brush and the movement due to acceleration recorded by the gyroscope or accelerometer.  These calculations may be performed by the controller 13, or other processors that are utilized in the system 100, including a mobile phone processor executing an application on the mobile phone technically equivalent to the relay device).

Regarding claim 12, Dykes in view of Serval and Ortins discloses the toothbrushing monitoring system of claim 1 wherein the tracker further comprises at least one feedback peripheral (Serval par[0085]: This may be calculated by initially calculating a reference coordinate one the toothbrush 1 detects motion, and recording the relative movement with respect to the initial coordinate(s) to determine a signature of the brushing.  This may be performed by calculating the movement of the head 42 by calculating the changes in orientation of the brush and the movement due to acceleration recorded by the gyroscope or accelerometer.  These calculations may be performed by the controller 13, or other processors that are utilized in the system 100, including a mobile phone processor executing an application on the mobile phone technically equivalent to the relay device).

2.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Serval and Ortins, and further in view of Olch et al. (US2008/0256445A1) hereafter Olch.
Regarding claim 3, Dykes in view of Serval and Ortins does not explicitly disclose the toothbrushing monitoring system wherein the processing system further comprises data receivers and processing servers, and wherein each data receiver receives the raw motion data from the at least one relay device and receives other raw motion data forwarded by a plurality of other relay devices from a plurality of other trackers at which the other raw motion data was generated, and then sends the raw motion data and the other raw motion data from the tracker and the plurality of other trackers to a first one of the processing servers for further processing.
Olch discloses the toothbrushing monitoring system wherein the processing system further comprises data receivers and processing servers (fig 1:10, par[0069]: The personal computer (PC or MAC) 10 may be used to configure and test control sequences. However, any computing device capable of sufficiently interacting with the user to create and store sequences and communicate with CUs or SEs could be used for this function. For example, handheld devices such as Personal Digital Assistants (PDAs) could be used), and wherein each data receiver receives the raw motion data from the at least one relay device and receives other raw motion data forwarded by a plurality of other relay devices (fig 1:12, par[0039], [0056], [0077]: The control unit (CU) 12 are technically equivalent to relay devices. The CU 12 integrates data from the sensors and outputs prompts to the user by means incorporated in the controller or remote from the controller. The CUs, interfaced to SEs for inputs and outputs, autonomously interact with the user(s) to provide the intended coaching functions) from a plurality of other trackers at which the other raw motion data was generated (fig 1:14, par[0056], [0058], [0059], [0078]: The sensors 14 are technically equivalent to trackers, that sense object and movement of the toothbrush), and sends the raw motion data and the other raw motion data from the tracker and the plurality of other trackers to a first one of the processing servers for further processing (par[0069], [0091]: The SE 40 includes a microcontroller 20', RF transceiver 22', weight sensor 42 and a simple user interface 44 that may include a button and/or an LED. The microcontroller 20' includes program memory in which a fixed program is stored that processes the weight sensor information and transmits it to a CU or PC).
One of ordinary skill in the art would be aware of the Dykes, Serval, Ortins and Olch references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement a plurality of relay devices and trackers as disclosed by Olch to gain the functionality of providing a sequence or coaching-specific algorithm particular to the user's needs that utilizes data from the sensors to monitor actions of the user and the environment and provides situationally aware coaching prompts through the effectors to help the user perform the desired task or tasks.

Regarding claim 4, Dykes in view of Serval, Ortins and Olch discloses the toothbrushing monitoring system of claim 3 wherein the first processing server is configured to transform the raw motion data from the tracker and the other raw motion data from the plurality of other trackers into transformed raw motion data in a supported format, and then process the transformed raw motion data to perform analysis of brushing performance and adequacy, based on a set of criteria, models and algorithms (Serval fig 2:4; par[0020], [0021]: the system includes a server and the stored, processed signals from the sensors are transferred over the network to said server, the server including storing means for the transferred processed signals and including computational components under the control of a program or software instructions. The program has instructions that are configured to send, at the end of the transfer, an erase command over the network to the toothbrush to erase the signals stored on the toothbrush that have been transferred to the server).

3.	Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Serval and Ortins, and further in view of Varga et al. (US2018/0247565A1) hereafter Varga.
Regarding claim 6, Dykes in view of Serval and Ortins does not explicitly disclose the toothbrushing monitoring system wherein the tracker comprises a rigid housing in which the motion sensor and the transceiver are disposed.
Varga discloses the toothbrushing monitoring system wherein the tracker comprises a rigid housing in which the motion sensor and the transceiver are disposed (Varga fig 1:26, par[0051]: Beneath the flexible sleeve 20, between the closed end 19 and the base 12, is an internal casing 26. The internal casing 26 is made from a non-flexible material and houses a printed circuit board (PCB) 28. The PCB 28 comprises a Bluetooth Low Energy (Bluetooth 4.0/Bluetooth Smart) module 25 and an accelerometer 27. The accelerometer 27 can be coupled to the toothbrush 4 via internal casing 26 within the toothbrush holder 10).
One of ordinary skill in the art would be aware of the Dykes, Serval, Ortins and Varga references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement a rigid housing as disclosed by Varga to gain the functionality of providing a housing unit with an internal casing used to house components that need to be protected against water damage, and used to house a variety of electrical components.

Regarding claim 10, Dykes in view of Serval, Ortins and Varga discloses the toothbrushing monitoring system of claim 6 wherein the tracker is affixed to the toothbrush with at least one of: an elastic band, a ring, a tape, a clasp, a sleeve, a dock, a hook, a zipper, a screw, a clip, and an adhesive (Dykes par[0048], [0049]: the connected activity tracker is attached to the oral health implement using an adhesive. Optionally, the adhesive is permanently fixed to the connected activity tracker such that the activity tracker is adhered to the oral health implement).

4.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Serval, Ortins and Varga, and further in view of Librus et al. (US2012/0255619A1) hereafter Librus.
Regarding claim 7, Dykes in view of Serval, Ortins and Varga does not explicitly disclose the toothbrushing monitoring system wherein the tracker comprises a flexible case in which the housing is disposed.
Librus discloses the toothbrushing monitoring system wherein the tracker comprises a flexible case in which the housing is disposed (Librus fig 4:3, par[0042]: Referring to FIG. 4, finger-actuated transmitter 3 includes a polymeric housing body 7, a flexible cover 8, enclosing a push button switch 4 in operative connection with transmitter circuitry 5 and a power source 6 (not shown). Flexible cover 8 is constructed in a non-limiting, exemplary embodiment from flexible polymeric material configured to bend inwardly against push button switch 4 when pressed inwardly and to rebound into its original configuration afterwards; however, any material providing such functionality is included within the scope of the present invention).
One of ordinary skill in the art would be aware of the Dykes, Serval, Ortins, Varga and Librus references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement a flexible case as disclosed by Librus to gain the functionality of providing a housing unit with an flexible casing that is contoured to substantially match the particular handle surface contour of toothbrush in order to maximize contact surface thereby increasing the gripping ability of the attachment band to the toothbrush.

Regarding claim 8, Dykes in view of Serval, Ortins, Varga and Librus discloses the toothbrushing monitoring system of claim 7 wherein the tracker further comprises an attachment band adapted to reversibly mount the tracker to the toothbrush, the attachment band being integral to the flexible case (Librus fig 4:3, par[0042]: Referring to FIG. 4, finger-actuated transmitter 3 includes a polymeric housing body 7, a flexible cover 8, enclosing a push button switch 4 in operative connection with transmitter circuitry 5 and a power source 6 (not shown). Flexible cover 8 is constructed in a non-limiting, exemplary embodiment from flexible polymeric material configured to bend inwardly against push button switch 4 when pressed inwardly and to rebound into its original configuration afterwards; however, any material providing such functionality is included within the scope of the present invention).


4.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Serval, Ortins, Varga, and further in view of Majthan et al. (US2010/0299856A1) hereafter Majthan.
Regarding claim 9, Dykes in view of Serval, Ortins and Varga does not explicitly disclose the toothbrushing monitoring system wherein the tracker further comprises an attachment band adapted to reversibly mount the tracker to the toothbrush, the attachment band comprises a loop retained by anchors on the housing.
Majthan discloses the toothbrushing monitoring system wherein the tracker further comprises an attachment band adapted to reversibly mount the tracker to the toothbrush (Majthan fig 1&2:9, par[0026]: As FIG. 2 shows, a profile ring 9 sits on the end of brush tube 7 of the handle 2 that at one end extends a certain distance beyond the brush tube 7 and is placed into the brush tube 7; cf.  FIG. 2. In this process, the brush tube 7 as well as the named profile ring 9 form two body parts between which an electronic module 10 is arranged that, in the illustrated embodiment, is a transponder module having a preferably coaxially arranged coil 11 and a chip or circuit board 12 connected thereto), the attachment band comprises a loop retained by anchors on the housing (fig 2:13-15, par[0028], [0030]).
One of ordinary skill in the art would be aware of the Dykes, Serval, Ortins, Varga and Majthan references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement an attachment loop band as disclosed by Majthan to gain the functionality of providing toothbrush attachment parts with electronic modules, for example in the form of a transponder or other communication elements that are capable of communicating inductively, capacitively, by radio, or in some other way, in particular wirelessly, with a control unit on the toothbrush handle.

5.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Serval, Ortins, and further in view Wagner et al. (US2018/0168332A1) hereafter Wagner.
Regarding claim 11, Dykes in view of Serval and Ortins does not explicitly disclose the toothbrushing monitoring system wherein the tracker further comprises a button that causes the tracker to exit a low power mode.
Wagner discloses the toothbrushing monitoring system wherein the tracker further comprises a button that causes the tracker to exit a low power mode (Wagner fig 9:410, par[0081]: In operation 410, one or more of the lighting features 116, 118, 119 are activated, e.g., the light sources are illuminated. Additionally, the device 100 may exit a low power mode and ready the components to receive activation signals from a user).
One of ordinary skill in the art would be aware of the Dykes, Serval, Ortins and Wagner references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement the low power state feature as disclosed by Wagner to gain the functionality of helping to prevent delay from a user picking up the device and the device being ready to begin operating, and prevent the device from waking when the device is moved, but in situations where a user would not want the device to operate by automatically activating an "on state" from a low power state based on detected movement .

6.	Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes (US2015/0127371A1) in view of Ortins (US2010/0281636A1).
Regarding claim 13, Dykes discloses an apparatus comprising:
a housing that is configured to be mounted to a toothbrush (fig 1, par[0014]: The connected activity tracker is attached to the oral health implement such that the connected activity tracker moves with the oral health implement and has the same relative motion );
at least one motion sensor disposed within the housing (par[0027], [0028]: the connected activity tracker further comprises an activity sensor technically equivalent to a motion sensor. The activity sensor is at least one accelerometer, wherein the activity sensor measures the acceleration of the inertial reference frame relative to itself) and configured to detect motion and generate raw motion data in response to detection of motion (par[0014], [0027], [0028]: A connected activity tracker is used to capture the movement of an oral health implement technically the raw motion data in response to detection of motion of the toothbrush. The connected activity tracker further comprises an activity sensor technically equivalent to a motion sensor. The activity sensor is at least one accelerometer, wherein the activity sensor measures the acceleration of the inertial reference frame relative to itself) and at least one transceiver (par[0026]: The connected activity tracker further comprises a transceiver that is configured to transmit and receive data); and 
at least one transceiver disposed within the housing (par[0026]: The connected activity tracker further comprises a transceiver that is configured to transmit and receive data) and configured to output the raw motion data generated by the at least one motion sensor from the housing to a remote processing system (par[0026], [0030], [0042], [0043], [0047]: The connected activity tracker further comprises a transceiver that is configured to transmit and receive data. The data is packaged as at least one signal and transmitted to another medium), whereby the raw motion data is made available for processing outside the housing (par[0047], [0051]: the connected tracker for oral health implements including variations described herein is comprised in a system that allows a user to view and monitor the measured data via a data transfer medium, such as a "smartphone", and/or a network storage device, often known as the "cloud" and hereinafter referred to as the Cloud technically equivalent to a server).
Dykes does not explicitly disclose a remote processing system that receives other raw motion data from other transceivers associated with other housings mounted to other toothbrushes from other households and processes the raw motion data and the other raw motion data to identify quadrant coverage associated with the toothbrush and quadrant coverage associated with the other toothbrushes, whereby the raw motion data is made available for processing with raw motion data from other toothbrushes to generate brushing data indicative of brushing activity.
Ortins discloses a remote processing system that receives other raw motion data from other transceivers associated with other housings mounted to other toothbrushes from other households and processes the raw motion data and the other raw motion data (fig 1:15, par[0049], [0050]: a personal care system 10 comprises one or more personal care products 15 technically equivalent to a plurality of toothbrush trackers, connected by one or more data links 17 with a display 20 for providing a variety of information, including but not limited to displaying visual information and/or transmitting (i.e., playing via speakers) audio information relating to personal care information, personal care information related to the one or more personal care products 15, personal hygiene. As used herein, the term "personal care products" refers to any implement, device, tool, applicator, product package, and/or product composition which can be utilized for improving and/or altering personal cleanliness, personal hygiene, personal appearance, and/or personal health or well-being. Non-limiting suitable examples include manual toothbrushes, powered toothbrushes) to identify quadrant coverage associated with the toothbrush (fig 4:78&80; par[0089], [0091]: other processors in the system 100 (e.g., processors in the mobile phone or servers), may calculate the confidence interval or other value indicating the likelihood the toothbrush is brushing a specific section of the user's mouth, but determine the likelihood the strokes correlate or relate to the calibration data in those sections. In order to acquire a reference position, the user may be instructed to initiate brushing at an identical position of the mouth. That way, the data starts at a known position and can use that as a reference point to relate the rest of the data using statistical analysis. Other system processors (e.g. processors in the smartphone, servers, or other components) may process the statistical data and determine that the brush is brushing a certain section of the mouth if the statistical analysis shows with great than 95%, 85%, 80% or other suitable certainty that the brush is within the section of the mouth. In some embodiments, the specificity or sensitivity of the brushing statically analysis may be modified to match a specific user's variance. This analysis may include an output 80 that allows the controller 13 or other processors to determine which brush strokes were in each section of the mouth or tooth set, and therefore how much time a user spend brushing each quadrant, half or tooth) and quadrant coverage associated with the other toothbrushes (par[0055], [0084], [0087], [0105]: The base 40 can be configured to receive a plurality of electric toothbrushes, or other oral care products such as manual toothbrushes, accessories for the electric toothbrush 35 (such as a plurality of heads or other attachments), and/or other personal care products. The same display, or a plurality of displays might be used by more than one family member who uses one or more personal care products the display 45 might display an image 105 representing one or more quadrants of the dentition. As seen in FIG. 7, quadrants 110, 115, 120, and 125 can be displayed which represent the four quadrants of the maxillary and mandibular arches of the dentition of the oral cavity. In one embodiment, each of the quadrants may successively blink and/or change color to indicate when it is time to move onto the next quadrant. A count-up or count-down timer 130 can also be included, wherein the display 45 displays the amount of time remaining in a brushing cycle), whereby the raw motion data is made available for processing with raw motion data from other toothbrushes to generate brushing data indicative of brushing activity (fig 4:80, par[0094], [0095]: instantaneous feedback may be provided to the user 80 during brushing, that includes indications by audio or visual means that indicate how much time is left, whether to brush harder or softer, whether certain quadrants have been sufficiently brushed, and when brushing is completed. For example, a red light or stop sound may be produced through the speaker 50 to indicate the brushing is completed).
One of ordinary skill in the art would be aware of the Dykes and Ortins references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement the brushing data activity feature as disclosed by Ortins to gain the functionality of providing a much better incentive to conform to recommend brushing regimens, determining how much time is spent brushing each quadrant, how many strokes, and performing other evaluations of the brushing, indicating that a user brushed too much in certain areas or did not use the correct stroke patterns generally or in specific sections of the user's mouthing.

Regarding claim 20, Dykes discloses a method comprising:
sensing and outputting raw motion data (par[0030], [0042], [0043]: the data processing unit and the activity sensor operate in conjunction to provide means for determining position of the oral health implement within the oral cavity. The mobile unit receives the signal from the connected tracker, base unit, indicating the user is in contact with the connected tracker and transmits a response signal at a different frequency than the signal sent from the connected tracker) with each tracker configured to be mounted to a different toothbrush (fig 1, par[0014], [0015]: A connected activity tracker is used to capture the movement of an oral health implement or the presence of its user, thus capturing the activity of the oral health implement. the connected activity tracker is attached to an oral health implement that is a toothbrush such that the connected activity tracker moves with the oral health implement and has the same relative motion), and 
comprising at least one motion sensor configured to generate the raw motion data (par[0014], [0027], [0028]: A connected activity tracker is used to capture the movement of an oral health implement technically the raw motion data in response to detection of motion of the toothbrush. The connected activity tracker further comprises an activity sensor technically equivalent to a motion sensor. The activity sensor is at least one accelerometer, wherein the activity sensor measures the acceleration of the inertial reference frame relative to itself) and at least one transceiver configured to output the raw motion data (par[0026]: The connected activity tracker further comprises a transceiver that is configured to transmit and receive data); and
receiving and processing the raw motion data by a remote processing system (par[0026], [0030], [0042], [0043], [0047]: The connected activity tracker further comprises a transceiver that is configured to transmit and receive data. The data is packaged as at least one signal and transmitted to another medium), whereby the raw motion data is made available for processing outside the housing (par[0047], [0051]: the connected tracker for oral health implements including variations described herein is comprised in a system that allows a user to view and monitor the measured data via a data transfer medium, such as a "smartphone", and/or a network storage device, often known as the "cloud" and hereinafter referred to as the Cloud technically equivalent to a server).
Dykes does not explicitly disclose the method comprising: sensing and outputting raw motion data with a plurality of trackers, each of the trackers configured to be mounted to a different toothbrush of a plurality of toothbrushes, at least some of which are in different households, a remote processing system outside the trackers, to identify quadrant coverage associated with each of the trackers and to generate brushing data that is further processible to determine brushing adequacy based on predetermined criteria.
Ortins discloses the method comprising:
sensing and outputting raw motion data with a plurality of trackers, each of the trackers configured to be mounted to a different toothbrush of a plurality of toothbrushes, at least some of which are in different households (fig 1:15, par[0049], [0050]: a personal care system 10 comprises one or more personal care products 15 technically equivalent to a plurality of toothbrush trackers, connected by one or more data links 17 with a display 20 for providing a variety of information, including but not limited to displaying visual information and/or transmitting (i.e., playing via speakers) audio information relating to personal care information, personal care information related to the one or more personal care products 15, personal hygiene. As used herein, the term "personal care products" refers to any implement, device, tool, applicator, product package, and/or product composition which can be utilized for improving and/or altering personal cleanliness, personal hygiene, personal appearance, and/or personal health or well-being. Non-limiting suitable examples include manual toothbrushes, powered toothbrushes); and receiving and processing the raw motion data by a remote processing system, outside the trackers (fig 1:15, par[0049], [0050]: a personal care system 10 comprises one or more personal care products 15 technically equivalent to a plurality of toothbrush trackers, connected by one or more data links 17 with a display 20 for providing a variety of information, including but not limited to displaying visual information and/or transmitting (i.e., playing via speakers) audio information relating to personal care information, personal care information related to the one or more personal care products 15, personal hygiene. As used herein, the term "personal care products" refers to any implement, device, tool, applicator, product package, and/or product composition which can be utilized for improving and/or altering personal cleanliness, personal hygiene, personal appearance, and/or personal health or well-being. Non-limiting suitable examples include manual toothbrushes, powered toothbrushes), to identify quadrant coverage associated with each of the trackers (fig 4:78&80; par[0089], [0091]: other processors in the system 100 (e.g., processors in the mobile phone or servers), may calculate the confidence interval or other value indicating the likelihood the toothbrush is brushing a specific section of the user's mouth, but determine the likelihood the strokes correlate or relate to the calibration data in those sections. In order to acquire a reference position, the user may be instructed to initiate brushing at an identical position of the mouth. That way, the data starts at a known position and can use that as a reference point to relate the rest of the data using statistical analysis. Other system processors (e.g. processors in the smartphone, servers, or other components) may process the statistical data and determine that the brush is brushing a certain section of the mouth if the statistical analysis shows with great than 95%, 85%, 80% or other suitable certainty that the brush is within the section of the mouth. In some embodiments, the specificity or sensitivity of the brushing statically analysis may be modified to match a specific user's variance. This analysis may include an output 80 that allows the controller 13 or other processors to determine which brush strokes were in each section of the mouth or tooth set, and therefore how much time a user spend brushing each quadrant, half or tooth. par[0055], [0084], [0087], [0105]: The base 40 can be configured to receive a plurality of electric toothbrushes, or other oral care products such as manual toothbrushes, accessories for the electric toothbrush 35 (such as a plurality of heads or other attachments), and/or other personal care products. The same display, or a plurality of displays might be used by more than one family member who uses one or more personal care products the display 45 might display an image 105 representing one or more quadrants of the dentition. As seen in FIG. 7, quadrants 110, 115, 120, and 125 can be displayed which represent the four quadrants of the maxillary and mandibular arches of the dentition of the oral cavity. In one embodiment, each of the quadrants may successively blink and/or change color to indicate when it is time to move onto the next quadrant. A count-up or count-down timer 130 can also be included, wherein the display 45 displays the amount of time remaining in a brushing cycle) and to generate brushing data that is further processible to determine brushing adequacy based on predetermined criteria (fig 4:80, par[0094], [0095]: instantaneous feedback may be provided to the user 80 during brushing, that includes indications by audio or visual means that indicate how much time is left, whether to brush harder or softer, whether certain quadrants have been sufficiently brushed, and when brushing is completed. For example, a red light or stop sound may be produced through the speaker 50 to indicate the brushing is completed).
One of ordinary skill in the art would be aware of the Dykes and Ortins references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement the brushing data activity feature as disclosed by Ortins to gain the functionality of providing a much better incentive to conform to recommend brushing regimens, determining how much time is spent brushing each quadrant, how many strokes, and performing other evaluations of the brushing, indicating that a user brushed too much in certain areas or did not use the correct stroke patterns generally or in specific sections of the user's mouthing.

7.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Ortins, Varga (US2018/0247565A1), and further in view of Librus (US2012/0255619A1).
Regarding claim 14, Dykes in view of Ortins does not explicitly disclose the apparatus wherein the housing is rigid and is disposed in a flexible case.
Varga discloses the apparatus wherein the housing is rigid (Varga fig 1:26, par[0051]: Beneath the flexible sleeve 20, between the closed end 19 and the base 12, is an internal casing 26. The internal casing 26 is made from a non-flexible material and houses a printed circuit board (PCB) 28. The PCB 28 comprises a Bluetooth Low Energy (Bluetooth 4.0/Bluetooth Smart) module 25 and an accelerometer 27. The accelerometer 27 can be coupled to the toothbrush 4 via internal casing 26 within the toothbrush holder 10).
One of ordinary skill in the art would be aware of the Dykes, Ortins and Varga references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement a rigid housing as disclosed by Varga to gain the functionality of providing a housing unit with an internal casing used to house components that need to be protected against water damage, and used to house a variety of electrical components.
Dykes in view of Ortins and Varga does not explicitly disclose the apparatus wherein the housing is disposed in a flexible case.
Librus discloses the apparatus wherein the housing is disposed in a flexible case (Librus fig 4:3, par[0042]: Referring to FIG. 4, finger-actuated transmitter 3 includes a polymeric housing body 7, a flexible cover 8, enclosing a push button switch 4 in operative connection with transmitter circuitry 5 and a power source 6 (not shown). Flexible cover 8 is constructed in a non-limiting, exemplary embodiment from flexible polymeric material configured to bend inwardly against push button switch 4 when pressed inwardly and to rebound into its original configuration afterwards; however, any material providing such functionality is included within the scope of the present invention).
One of ordinary skill in the art would be aware of the Dykes, Ortins, Varga and Librus references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement a flexible case as disclosed by Librus to gain the functionality of providing a housing unit with an flexible casing that is contoured to substantially match the particular handle surface contour of toothbrush in order to maximize contact surface thereby increasing the gripping ability of the attachment band to the toothbrush.

8.	Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Ortins, and further in view of Librus.
Regarding claim 15, Dykes in view of Ortins does not explicitly disclose the apparatus further comprising an attachment band adapted to reversibly mount to the toothbrush.
Librus discloses the apparatus further comprising an attachment band adapted to reversibly mount to the toothbrush (Librus fig 4:3, par[0042]: Referring to FIG. 4, finger-actuated transmitter 3 includes a polymeric housing body 7, a flexible cover 8, enclosing a push button switch 4 in operative connection with transmitter circuitry 5 and a power source 6 (not shown). Flexible cover 8 is constructed in a non-limiting, exemplary embodiment from flexible polymeric material configured to bend inwardly against push button switch 4 when pressed inwardly and to rebound into its original configuration afterwards; however, any material providing such functionality is included within the scope of the present invention).
One of ordinary skill in the art would be aware of the Dykes, Ortins and Librus references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dykes to implement a specific attachment band as disclosed by Librus to gain the functionality of providing an attachment band with an flexible casing that is contoured to substantially match the particular handle surface contour of toothbrush in order to maximize contact surface thereby increasing the gripping ability of the attachment band to the toothbrush.

Regarding claim 16, Dykes in view of Ortins and Librus discloses the apparatus of claim 15 wherein the attachment band is integral to the case (Librus fig 4:3, par[0042]: Referring to FIG. 4, finger-actuated transmitter 3 includes a polymeric housing body 7, a flexible cover 8, enclosing a push button switch 4 in operative connection with transmitter circuitry 5 and a power source 6 (not shown). Flexible cover 8 is constructed in a non-limiting, exemplary embodiment from flexible polymeric material configured to bend inwardly against push button switch 4 when pressed inwardly and to rebound into its original configuration afterwards; however, any material providing such functionality is included within the scope of the present invention).

9.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Ortins and Librus, and further in view of Majthan et al. (US2010/0299856A1) hereafter Majthan.
Regarding claim 17, Dykes in view of Ortins and Librus does not explicitly disclose the apparatus wherein the attachment band comprises a loop retained by anchors on the housing.
Majthan discloses the apparatus wherein the attachment band comprises a loop (Majthan fig 1&2:9, par[0026]: As FIG. 2 shows, a profile ring 9 sits on the end of brush tube 7 of the handle 2 that at one end extends a certain distance beyond the brush tube 7 and is placed into the brush tube 7; cf.  FIG. 2. In this process, the brush tube 7 as well as the named profile ring 9 form two body parts between which an electronic module 10 is arranged that, in the illustrated embodiment, is a transponder module having a preferably coaxially arranged coil 11 and a chip or circuit board 12 connected thereto) retained by anchors on the housing (Majthan fig 2:13-15, par[0028], [0030]).
One of ordinary skill in the art would be aware of the Dykes, Ortins, Librus and Majthan references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dykes to implement an attachment loop band as disclosed by Majthan to gain the functionality of providing toothbrush attachment parts with electronic modules, for example in the form of a transponder or other communication elements that are capable of communicating inductively, capacitively, by radio, or in some other way, in particular wirelessly, with a control unit on the toothbrush handle.

10.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Ortins, and further in view Wagner et al. (US2018/0168332A1) hereafter Wagner.
Regarding claim 18, Dykes in view of Ortins does not explicitly disclose apparatus further comprising a button that causes the tracker to exit a low power mode.
Wagner discloses the apparatus further comprising a button that causes the tracker to exit a low power mode (Wagner fig 9:410, par[0081]: In operation 410, one or more of the lighting features 116, 118, 119 are activated, e.g., the light sources are illuminated. Additionally, the device 100 may exit a low power mode and ready the components to receive activation signals from a user).
One of ordinary skill in the art would be aware of the Dykes, Ortins and Wagner references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dykes to implement the low power state feature as disclosed by Wagner to gain the functionality of helping to prevent delay from a user picking up the device and the device being ready to begin operating, and prevent the device from waking when the device is moved, but in situations where a user would not want the device to operate by automatically activating an "on state" from a low power state based on detected movement.

11.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Ortins and Serval.
Regarding claim 19, Dykes in view of Ortins and Librus does not explicitly disclose the apparatus further comprising a feedback peripheral.
Serval discloses the apparatus further comprising a feedback peripheral (Serval par[0068], [0074]: The toothbrush 1 may also include a speaker 50 and various visual indicators 52 to provide audio and visual feedback to the user.  For example, the handle 40 may contain a speaker 50 for playing music, substantive feedback, motivational phrases, remaining time elapsed, recommendations on brushing pressure, on whether certain quadrants have not been adequately brushed, an announcement for completion of brushing, etc. Additionally, the toothbrush 1 may contain any number of visual indicators 52, for providing substantive feedback on the brushing including time elapsed, a LED indicator for when brushing is complete, warning indicators for brushing inappropriately, including indicators for whether each quadrant has been addressed. The system's 100 processing and analysis of the data will result in output data representing feedback relevant to a user's quality of brushing. This feedback may be communicated through audio feedback through the toothbrush 1 speaker 50, visually on the toothbrush 1 indicators 52).
One of ordinary skill in the art would be aware of the Dykes, Ortins and Serval references since both pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement the peripheral feedback as disclosed by serval to gain the functionality of providing substantive feedback on the brushing including time elapsed, a LED indicator for when brushing is complete, warning indicators for brushing inappropriately, including indicators for whether each quadrant has been addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685